Citation Nr: 1420581	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional cardiovascular disability, to include aortic aneurysm and decreased stamina, claimed as due to VA care, or lack of proper care, during and following heart valve replacement surgery performed on January 13, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969 and from March 1976 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Even though the May 2009 rating decision states that denial of the benefit sought is "confirmed and continued," the Board notes that the Veteran has not previously been denied 38 U.S.C.A. § 1151 benefits for the disability at issue.  The prior denials of service connection for heart disease by the Buffalo RO in November 2006 and for coronary artery disease, post heart valve replacement, by the RO in Huntington, West Virginia, in February 2008 are claims for different (service connection) benefits, and are thus considered to be unrelated to the present claim.  

In July 2010, the Board remanded this case to comply with the Veteran's request to be scheduled for a Travel Board hearing.

In October 2010, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In January 2012, the Board remanded this case for additional development, and the case was returned for further appellate review.

In November 2012, the Veteran was notified that the Veterans Law Judge who had conducted the October 2010 hearing was no longer with the Board.  He was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2013).  He accepted this offer and the case was remanded in December 2012 in order to schedule the new Board hearing.

In November 2013, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a January 13, 2005, heart valve replacement surgery.

In order to establish entitlement to compensation under 38 U.S.C.A. § 1151, there must be (1) evidence of additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, and (2) a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable.

The March 2009 VA examination report diagnoses the Veteran with "[r]esiduals of mitral valve replacement and angioplasty, including decreased stamina and a[s]cending aortic aneurysm."  The Veteran has reported that he experiences a decrease in exertional stamina when engaging in activities that involve lifting and carrying.  For example, he testified at his July 2013 Board hearing that he could no longer work in construction because he could not lift and carry things.  When describing the nature of his disability, he testified at his October 2010 Board hearing that "[w]hen they put the treadmill up, I still go through that.  I pass it every time.  It's not walking.  I can do that.  It's when I use my upper body to do something I get winded."  

The Board notes that neither of the VA examination reports of record (dated in March 2009 and May 2012) has opined as to whether decreased stamina or ascending aortic aneurysm is not a reasonably foreseeable outcome of the surgery.  The Board therefore finds it necessary to remand this claim in order to obtain such an opinion.  

While this case is on remand, the Board finds it necessary to obtain a signed copy of the consent form that the Veteran was given prior to his January 2005 surgery.  (The Board notes that the copy of the consent form that was obtained following the January 2012 Board remand was unsigned.)  In addition, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a signed copy of the consent form that the Veteran was given prior to his January 2005 surgery.  (The copy of the consent form that was obtained following the January 2012 Board remand was unsigned.)  

2.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

3.  Following completion of the above, the claims file should be sent to an appropriate medical expert for clarification of the question asked below.  If the expert finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims file (including the electronic record) must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

Please opine as to whether decreased stamina and ascending aortic aneurysm are not reasonably foreseeable consequences of the January 2005 heart valve replacement surgery.

The examiner should be informed that the phrase "not reasonably foreseeable" contemplates that the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


